NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 15 August 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mostly” in claim 4 is a relative term which renders the claim indefinite. The term “mostly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of the radial direction of the support webs are therefore rendered indefinite by the use of said term. Claims 5 and 6 are rejected for the same reason due to their dependency upon said claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell (U.S. Patent No. 4,449,967).
Regarding claim 1, Caldwell discloses a solid-bowl centrifuge screw comprising a screw flight 26 and/or 27, having a profiled flight cross-sectional surface (Fig. 1-9).
Regarding claim 7, Caldwell discloses wherein the flight 26 and/or 27 cross-sectional surface extends with a first portion in a radial direction and is inclined with a second portion to the radial direction of the screw (Fig. 5).
Regarding claim 8, Caldwell discloses wherein the flight cross-sectional surface 26 and/or 27 is curved in a radial direction at least in one portion (Fig. 2).
Regarding claim 9, Caldwell discloses wherein the flight cross-sectional surface has a flight head that is thickened as compared to a flight neck (Fig. 4). 
Regarding claim 10, Caldwell discloses a production method for a solid-bowl centrifuge screw, comprising forming a screw flight 26 and/or 27 of the sold-bowl centrifuge screw to have a profiled flight cross-sectional surface (Abstract).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (U.S. Patent No. 3,642,139).
Regarding claims 1 and 2, Wilson et al. discloses a solid-bowl centrifuge screw comprising a screw flight 66, having a profiled flight cross-sectional surface; wherein the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (U.S. Patent No. 4,449,967) in view of Wilson et al. (U.S. Patent No. 3,642,139).
Regarding claim 2, Caldwell does not disclose wherein the flight cross-sectional surface having a flight foot, that is thickened as compared to a flight neck.
Wilson et al. discloses wherein the flight 66 cross-sectional surface having a flight foot, that is thickened as compared to a flight neck (Fig. 6).It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge screw of Caldwell with a flight cross-sectional surface as taught by Wilson et al. for the purpose of preventing bridging of fibrous material between adjacent flights.
Regarding claim 3, Caldwell discloses wherein the flight 26 cross-sectional surface has a rounding, skew or bevel at a transition W to a screw hub 24 (e.g., Fig. 5 and 9).
Regarding claim 4, Caldwell discloses wherein the flight foot has two supporting webs (lower part of 26 attached to screw hub 24 and 27F) directed mostly radially, and a free space located therebetween (space between lower part of 26 and 27F) (Fig. 5).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (U.S. Patent No. 4,449,967) in view of Wilson et al. (U.S. Patent No. 3,642,139), as applied to claim 2 above, and further in view of Grimwood et al. (U.S. Patent No. 5,584,791).
Regarding claim 4, while the disclosure of modified Caldwell is deemed to reasonably disclose the subject matter of said claim as stated above, assuming, arguendo, that modified Caldwell is insufficient/does not inherently teach such subject matter, Grimwood et al. teaches wherein the flight foot has two supporting webs 8 and/or 8A directed mostly radially, and a free space located therebetween (Fig. 6 and 7). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge screw of modified Caldwell with the supporting webs of Grimwood et al. for the purpose of reducing the helical volume (col. 5 line 54 - col. 6 line 3). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (U.S. Patent No. 4,449,967) in view of Wilson et al. (U.S. Patent No. 3,642,139), and further in view of Grimwood et al. (U.S. Patent No. 5,584,791), as applied to claim 4 above, and further in view of DE 2907318 (Bender et al.).
Regarding claims 5 and 6, modified Caldwell does not disclose wherein at least one of the supporting webs is permeated by at least one passage opening; wherein the at least one passage opening is only formed in the supporting web facing away from a scraping side of the screw flight.
DE 2907318 discloses wherein at least one of the supporting webs 10 is permeated by at least one passage opening 12; wherein the at least one passage opening 12 is only formed in the supporting web facing away from a scraping side of the screw flight 9 (Fig. 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/Shuyi S. Liu/Examiner, Art Unit 1774